Title: To George Washington from William Livingston, 3 March 1777
From: Livingston, William
To: Washington, George



Sir
Haddonfield [N.J.] 3d March 1777

I have had the Honour of receiving your Excellency’s Favour of the 22d of february, & find myself extremely happy in your concurring with me in opinion against extorting Fines from the Militia; but alas that I fear will be our only chance of obliging some of the poorer sort to turn out at last; for our long expected Militia Bill in its present form, and as it will undoubtedly pass respecting that article, admits of a composition for actual Service from £3 to £20. In this Situation of things, I dispair of being able to execute the Requisition of Congress resolved this day, of calling out the Militia to join the Army under your Command. I cannot make our Assembly sensible of the Importance of an

effectual Militia Law; or if they be, they are so unduly influenced by the Fear of disobliging their Constituents, that they dare not exert themselves with the requisite Spirit for the Exigencies of War. Add to this that so few of our Militia, (comparatively speaking) are armed, that I fear the Expectations of Congress will be greatly disappointed. Now indeed would be the time to ruin General Howes Army, if a competent force could be mustered. In the Name of Wonder, what is become of Connecticut, & where is General Heath? Please to accept of the inclosed & believe me to be with great Sincerity & Respect your most obedt Servt

Wil: Livingston


P.S. I have reason to think that there is a constant Communication carried on between the County of Bergen & the City of New York, & that the latter are supplied with Provisions by the former.

